Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 6/22/2022. 

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record Jae Youn Kim on 8/22/2022.
Please amend claim 1 and claim 6 as follows:

1. (Currently Amended) A computing system for detecting Man-in-the-Middle (MITM) intrusions on a local area network (LAN), comprising at least one processor and at least one memory storage communicatively coupled to the at least one processor on which is stored computer-readable instructions that when executed by the at least one processor cause the computing system to perform steps including: 
during a first period of network operation, emitting a plurality of first echo excitation signals onto the LAN, each first excitation signal x being a sequence of echo requests; 
determining, for each first excitation signal, a respective output sequence y of round-trip times (RTTs) and responsively determining, for each first excitation signal, a vector of first network features, wherein the first network features include a mean RTT, a measure of impulse response energy, and a measure of jitter distribution, wherein a value of impulse response energy is calculated as an inverse discrete Fourier transform (DFT) of a ratio of discrete Fourier transforms of the excitation signal x and the output sequence y; 
generating from the plurality of vectors of the first network features corresponding to the first excitation signals,  
subsequently emitting one or more second excitation signals of sequences of echo requests onto the LAN; 
measuring respective vectors of second network features 
determining, according to the behavior model characterizing the first period operation, that the vectors of the second network features vectors of the first network features 
responsively issuing an MITM alert.  

6. (Currently Amended) A computer-based method for detecting Man-in-the-Middle (MITM) intrusions on a local area network (LAN), comprising: 
during a first period of network operation, emitting a plurality of first excitation signals onto the LAN, each first excitation signal x being a sequence of echo requests; 
determining, for each first excitation signal, a respective output sequence y of round-trip times (RTTs) and responsively determining, for each first excitation signal, a vector of first network features, wherein the first network features include a mean RTT, a measure of impulse response energy, and a measure of jitter distribution, wherein a value of impulse response  energy is calculated as an inverse discrete Fourier transform (DFT) of a ratio of discrete Fourier transforms of the excitation signal x and the output sequence y; 
generating from the plurality of vectors of the first network features corresponding to the first excitation signals,  
subsequently emitting one or more second excitation signals of sequences of echo requests onto the LAN; 
measuring respective vectors of second network features 
determining, according to the behavior model characterizing the first period operation, that the vectors of the second network features the vectors of the first network features 
responsively issuing an MITM alert.  

Allowed Claims
Claims 1-10 are allowed, in view of the examiner’s amendments above.


Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 6/22/2022 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aggarwal et al 20100172259 disclose identifying whether a target AP is falsified, by measuring RTT, detecting expected delays.
Lepeska 10375192 disclose modeling RTT, assigning requests to specific connections having different RTTs in a way that optimizes connection usage and overall download.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        8/27/2022